Citation Nr: 1047992	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-36 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from March 1976 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt lake City, 
Utah, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she is entitled to service-connection 
for a left ankle disorder and for asthma.  Service connection may 
be awarded for any disability which is due to or the result of, 
or is otherwise aggravated by, a service- connected disability.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In-service treatment records reveal that in August 1977, the 
Veteran cut her ankle on a mirror, resulting in mild edema and 
tenderness.  The examiner diagnosed her as having a left ankle 
sprain.  Thus, the Board observes that there was documented in-
service treatment for her left ankle.

The lay and medical evidence of record reveals various 
symptomatology regarding the Veteran's left ankle, although the 
exact nature of the current left ankle condition is unclear.  The 
Veteran reported that she was held back on account of an accident 
while in training, and since then, she has experienced problems 
with her ankle when she walks.  Specifically, she claims it 
"kinks up" and that she has to twist it, and that there is 
discoloration of the ankle.  July 2009 post-operative private 
medical evaluation and radiography of the left ankle revealed, 
"bone spur fibula with early DJD [degenerative joint disease] 
lateral."  In a private August 2009 medical report the Veteran 
reported her left ankle was painful and swollen, and that she was 
concerned with a previous traumatic blow to the ankle.  The 
Veteran was assessed as having left ankle pain and spurring due 
to previous trauma.  A VA medical examination for the purposes of 
determining the nature and etiology for her left ankle condition, 
however, was not afforded the Veteran.  The Veteran was never 
sent an authorization and release form requesting further private 
medical records concerning her left ankle condition, although the 
private doctor's reports designate the Veteran an "established 
patient", and are post-operative, suggesting the record is 
incomplete.

Based upon this evidence, the Board finds the threshold 
requirements are met for a VA medical examination and opinion 
statement.  38 C.F.R. § 3.159(c); see McLendon v. Nicholson, 20 
Vet. App. 79, 81( 2006).  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A.  VA's duty to 
assist includes providing a medical examination and/or obtaining 
a medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  

A private doctor's October 1983 letter states that the Veteran 
was treated when she was younger for asthma, and that in the 
doctor's opinion the "gassing" exercise her unit was required 
to participate in would be detrimental to her asthmatic 
condition.  In February 2010, the Veteran submitted a private 
doctor's letter stating that since 1983 the Veteran had been 
privately treated and on bronchodilator treatment for asthma.  In 
March 2010, the Veteran submitted a private doctor's letter 
reiterating the Veteran's reported coughing and difficulty 
catching her breath during a gas chamber training exercise 
without a mask.  The doctor's letter stated that since this 
incident, the Veteran was aware of decreased respiratory reserve, 
exertional dyspnea and bronchospasm.  Because this medical 
opinion is based only on the Veteran's reports, it is of little 
probative value, and is insufficient to grant service-connection 
or an examination.  The Board finds that the RO should request 
that the Veteran complete an authorization for this private 
doctor's medical records, and inform the Veteran that she may 
authorize the release of such records or obtain them and submit 
them to VA herself.  

Because the Veteran should be afforded a medical examination 
pertaining to her left ankle condition, and because the Veteran 
should be invited to complete an authorization for potentially-
pertinent private medical records, which are referenced in the 
record and concern her left ankle and asthmatic conditions, the 
Veteran's claim has not been specifically developed, and remand 
is required for full compliance with VA's duty to assist the 
Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided records 
release and authorization forms to obtain her 
private medical records concerning her left 
ankle and asthmatic conditions.  In addition, 
the Veteran should be notified that she may 
authorize VA to obtain the records, or in the 
alternative, she may obtain these records 
herself and submit them to VA.  If the 
records release is completed and returned to 
VA, the RO should obtain these records from 
the aforementioned facility.  

2.  Following receipt of all outstanding 
medical records, the Veteran should be 
afforded a VA medical examination for the 
purpose of determining the nature and 
etiology of her left ankle disorder.  The 
claims file must be furnished to the examiner 
for review in connection with the 
examination.  All necessary diagnostic tests, 
as determined by the examiner, should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  
After fully examining the Veteran and 
reviewing her medical history, the examiner 
should state the nature of the current 
disability and the medical probability (less 
likely than not; at least as likely as not; 
or more likely than not) that any current 
left ankle disorder is the result of, or is 
otherwise related to the Veteran's service.  
The examiner should provide a complete 
rationale for all conclusions reached.

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


